                                             L00490622006061821


NORTH CAROLINA                                        IN THE GENERAL COURT OF JUSTICE

GUILFORD COUNTY
                                      11.
                                            tI U            SUPERIOR COURT DIVISION
                                                                 21 CvS 1.Q3
                                                          i
WAKE BRIDGE AT WATER1k                      28 )P 12: 1 3
ASSOCIATION, INC.                              )
                                   GULFORD
                      Plaintiff,

               V.                              )
                                               )      COMPLAINT
                                               )
NATIONWIDE MUTUAL FIRE                         )
INSURANCE COMPANY,                             )
                                               )
                      Defendant.               )      JURY TRIAL REQUESTED


       Plaintiff, complaining of Defendant, alleges and says:

       I.      Plaintiff Wake Bridge at Waterbury Association, Inc. is a nonprofit corporation

organized under the laws of the State of North Carolina, with a principal place of operation in

Guilford County, North Carolina.

       2.      Defendant Nationwide Mutual Fire Insurance Company, upon information and

belief, is a mutual insurance company organized and existing under the laws of the State of Ohio,

and is licensed to do business and is doing business in the State of North Carolina, including

Guilford County.

       3.      Defendant is subject to Chapter 58 of the North Carolina General Statutes and is

regulated by the North Carolina Department of Insurance.

       4.      Policyholders are members of a mutual insurance company while their policy is in

force pursuant to N.C. Gen. Stat. § 58-8-10.

       5.      Defendant issued to Plaintiff, and at all times relevant hereto, was the insurer and

obligor under a "Premier Businessowners" insurance policy, Policy No. ACP-BPHF-




       Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 1 of 41
2294424360 (the "Policy").

        6.         The Policy's Directors and Officers Liability (Cooperatives or Condominiums)

endorsement (the "Endorsement," a true and correct copy of which is attached hereto as Exhibit

A) provides coverage for, as well as "the right and duty to defend" (Endorsement ¶ A(1)), claims

made arising out of a "Wrongful Act" committed during the coverage period.

        7.         Pursuant to the Endorsement:

                          "Wrongful act" means any actual or alleged negligent:
                          a. Act;
                          b. Error;
                          C. Omission;
                          d. Mistake;
                          e. Misstatement;
                          f. Misleading statement or;
                          g. Breach of duty;
                          Committed by or at the direction of a "director" or "officer" while acting
                          within the scope or their duties, individually or collectively.

(Endorsement ¶ D(6)).

        8.         The Endorsement modifies the Policy's definition of "Insured" to include, inter

alia, board members, officers, volunteers and committee members. (Endorsement ¶ D(3)(c)).

        9.         The Endorsement purports to excuse Defendant from indemnifying Plaintiff for

an award of punitive damages but requires it to defend a covered claim seeking punitive damages

(id. ¶ A(4)(i)).

        10.        Plaintiff, as well as numerous of its Board members, officers, volunteers, and/or

committee members, were named as defendants in an action filed by Shasta D. Staley ("Staley")

in the District Court of Guilford County on or about May 19, 2018, and styled, "Shasta D. Staley,

Plaintiff, v. Waterbuiy Association, Inc., et al., 18 CvD 5582 (the "Staley Action").

        11.        Staley filed an Amended Complaint on or about August 16, 2018, which became

effective on or about December 18, 2018 by agreement of counsel, and has been the operative


                                                    2


        Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 2 of 41
                                           L00490622007061821


complaint in the Staley Action since that time. A true and correct copy of the Amended

Complaint in the Staley Action is attached hereto as Exhibit B.

       12.     Staley's Amended Complaint complains of various actions by Plaintiff, its Board

members, officers, volunteers, and/or committee members before and during the construction of

Staley's home in the Wake Bridge at Waterbury development in Guilford County, including

Plaintiff's refusals to allow Staley to deviate from requirements in the community's Declaration

of Covenants, Conditions and Restrictions for Wake Bridge at Waterbury (the "Declaration")

The Amended Complaint seeks actual damages, nominal damages, injunctive relief, and punitive

damages.

       13.     The Amended Complaint, inter cilia, alleges numerous actions and/or omissions

that if proven would constitute "wrongful acts" as defined in the Endorsement and not otherwise

excluded in the Policy, including without limitation allegations that Plaintiff, its Board members,

and/or its committee members:

               (a)     "breached their fiduciary duty of care by making a biased decision to

       permanently attach the tree line to Plaintiff's house and disregarding reasonable concerns

       regarding safety" (Amended Complaint ¶ 83);

               (b)     selectively enforced Declaration provisions against Staley but not other

       members of the Association (id. ¶1! 84-85);

               (c)     improperly cited Plaintiff for a violation of the muntin requirement and

       failed to follow procedures set out in the Declaration, after Plaintiff's Architectural

       Control Committee had waived its right to enforce the violation due to inaction for 45

       days (id. ¶11 87, 88);




                                                 3


       Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 3 of 41
               (d)     made decisions relating to Staley in bad faith and without affording her a

       fair and meaningful opportunity to be heard (id. 1 93);

               (e)     deceived Plaintiff by advising her she would be fined $10 per window

       when the PCA allows for a fine of only $100 for a violation (198);

               (f)     advised Plaintiff that she was required to comply with the 12/12 roof pitch

       requirement when that requirement was void under the Fair Housing Act (Id. IT 103-

       109);

               (g)     enforced the 12/12 roof pitch requirement although it is immoral,

       unethical, oppressive, and unscrupulous (id. 1 114);

               (h)     committed various acts of trespass on Staley's property during the

       construction process by entering the property without Staley's permission (id. ¶IJ 126-

       128); and

               (i)     breached a contract between Plaintiff and Staley by inspecting Staley's

       home at dates and times other than those agreed upon by Plaintiff and Staley (Id. ¶J 120-

       123).

       14.     Plaintiff made a claim under the Policy on or about August 28, 2018, requesting

that Defendant provide defense of and, if applicable, indemnification for, the Staley Action.

Plaintiff at that time provided Defendant with materials supporting its claim under the Policy

including but not limited to the Amended Complaint in the Staley Action.

       15.     Defendant, by letter dated February 12, 2019 (the "Claim Denial"), a true and

correct copy of which is attached hereto as Exhibit C, notified Plaintiff that it was refusing to

provide defense or indemnification under the Policy.




                                                 Pu
                                                 -j




       Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 4 of 41
                                             L00490622008061821


        16.     Defendant's Claim Denial included the following explanation for its refusal to

provide coverage under the Endorsement:

                Now, turning to the Directors and Officers Liability (Cooperatives or
        Condominiums) Endorsement, coverage is provided for sums an insured becomes
        legally obligated to pay as damages for any claims made arising out of a
        "wrongful act" committed during the coverage period to which this insurance
        applies. The Endorsement defines a "claim" as a demand for damages. However,
        claim does not include court costs or attorney fees when other than monetary
        damages are sought. "Wrongful acts" are defined in the endorsement as actual or
        alleged "negligent" acts. The alleged actions of Wake and/or the individuals board
        members described within the complaint are not negligent in nature. Therefore,
        we find that these do not constitute "wrongful acts" under the Directors and
        Officers Liability Coverage Additionally, the individual board members may not
        constitute "insureds" under the Directors and-Officers coverage to the extent their
        alleged trespass occurred outside the scope of their duties for Wake. For these
        reasons, we find that the "Directors and Officers Liability form does not provide
        coverage for this claim.

                In conclusion, Nationwide has reviewed the suit papers provided to us in
        conjunction with the insurance coverage issued to Wake and declines to provide a
        defense or indemnity for this matter for both Wake and the individuals named in
        the suit.

(Claim Denial p. 7).

       18.      Defendant failed to make a reasonable and good faith investigation of the

Plaintiffs claim made under the Policy based upon all available information before denying

Plaintiff's claim.

       19.      Defendant's denial of the Plaintiffs claim under the Policy was made in bad faith.

        20.     As a result of Defendant's refusal to provide defense of the Staley's claims,

Plaintiff itself paid the legal costs associated with the defense of Staley' s claims against Plaintiff,

as well as the Staley' s claims against the individual defendants in the Staley Action as a result of

the Plaintiffs duty and/or authority to indemnify those persons from liability for actions taken

within the scope of their duties pursuant to, inter alia, N.C. Gen. Stat. §§ 55A-8-51 and 55A-8-

Mel



                                                   5


        Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 5 of 41
         21.   The Staley Action proceeded through discovery, motion practice, and a bench

trial.

         22.   After Staley rested her case at trial, the Court in the Staley Action, on or about

March 12, 2021, entered an Order and Judgment, ruling in favor of Plaintiff and against Staley

on Staley's claims.

         23.   Staley has filed a motion for reconsideration of the Order and Judgment under

Rule 59 of the North Carolina Rules of Civil Procedure, which motion is currently scheduled for

hearing in September 2021. Given the history of the Staley Action, it is reasonably likely that

Staley will continue to litigate the action by appeal or otherwise after the motion for

reconsideration has been adjudicated.

         24.   Defendant's actions described herein were undertaken willfully, wantonly,

maliciously, consciously, and with reckless disregard for the Plaintiff's rights

         25.   The officers, directors, or managers of Defendant, upon information and belief,

participated in or condoned the unlawful conduct described herein.

                            COUNT I BREACH OF CONTRACT
                                        -




         26.   Plaintiff repeats, reiterates, and realleges each and every allegation contained in

the preceding and subsequent paragraphs, with the same force and effect as though the same

were set forth at length herein.

         27.   The Policy is a fully enforceable, binding contract between Plaintiff and

Defendant.

         28.   Defendant breached its contract, and repudiated its obligations thereunder relating

to Staley's claims, inter alia, by denying Plaintiff's claim for defense and indemnity of Staley's



                                                 31




         Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 6 of 41
                                            L00490622009061821


claims.

          29.   Defendant has unjustifiably and without reason failed and refused to provide

Plaintiff, its board members, officers, volunteers and/or committee members with a defense of

Staley's claims, necessitating expenditures by the Plaintiff for such defense.

          30.   By reason of the foregoing, Defendant is in breach of contract with Plaintiff, and

Plaintiff has been damaged thereby in a sum in excess of $25,000.00.

                              COUNT II- BREACH OF DUTY OF
                              GOOD FAITHAND FAIR DEALING

          31.   Plaintiff repeats, reiterates, and realleges each and every allegation contained in

the preceding and subsequent paragraphs, with the same force and effect as though the same

were set forth at length herein.

          32.   Defendant at all times relevant hereto owed Plaintiff a duty of good faith and fair

dealing, which duty encompassed, inter alia, an obligation to make a reasonable and good faith

investigation of a claim made under the Policy based upon all available information; a duty to

provide a defense and/or indemnity of a claim when facts asserted against its insured are

arguably covered by the Policy; and a duty not to benefit its own interests at the expense of

Plaintiff.

          33.   The actions and/or omissions of Defendant, described herein, were in breach of

the duty of good faith and fair dealing.

          34.   In light of Defendant's breaches of duty described herein, Plaintiffs have been

damaged thereby in a sum in excess of $25,000.00.




                                                  7


          Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 7 of 41
              COUNT III UNFAIR AND DECEPTIVE TRADE PRACTICES
                              -




        35.     Plaintiff repeats, reiterates, and realleges each and every allegation contained in

the preceding and subsequent paragraphs, with the same force and effect as though the same

were set forth at length herein.

        36.     Defendant's ongoing insurance and business activities including the sale of

insurance to residents of North Carolina, including Plaintiff, constitutes conduct "in or affecting

commerce" as that term is used in Chapter 75 of the North Carolina General Statutes.

        37.     Defendant's actions and/or omissions as described herein were immoral,

unethical, oppressive, unscrupulous, and substantially injurious to Plaintiff.

        38.     Upon information and belief, Defendant has engaged in a similar pattern and

practice of, unfair and deceptive trade practices in this State.

        39.     Defendant's actions and/or omissions as described herein constitute unfair claim

settlement practices in violation of N.C. Gen. Stat. § 58-63-15(11).

        40.     Defendant's acts were immoral, unethical, oppressive, unscrupulous, and

substantially injurious to Plaintiff. These acts and other acts of Defendant constitute unfair and

deceptive trade practices, which proximately caused injuries and losses to Plaintiff, entitling

Plaintiff to recover treble damages and attorney's fees and such other relief that is authorized by

applicable statutes.

                COUNT IV DECLARATORY JUDGMENT/INJUNCTIVE RELIEF
                                  -




        41.     Plaintiff herein repeats, reiterates, and realleges each and every allegation

contained in the preceding paragraphs, with the same force and effect as though the same were

set forth at length herein.




        Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 8 of 41
                                              L00490622010061821



        42.      Plaintiff is entitled to a declaration that Defendant is obligated under the Policy to

provide defense of and/or indemnification for Staley' s claims.

        43.      Plaintiff is entitled to entitled to preliminary and/or permanent injunctive relief

requiring Defendant to provide defense and indemnification for Staley's claims.

        WHEREFORE, Plaintiff, having complained of Defendant, respectfully prays of this

Court as follows:

        1.       For judgment of compensatory damages against Defendant in an amount in excess

of $25,000.00;

        2.       For an award of treble damages pursuant to N.C. Gen. Stat. § 75-16;

        3.       For the cost of this action, including a reasonable attorney's fee as permitted by

N.C. Gen. Stat. § 75-16.1 and other applicable law, to be taxed to Defendant;

        4.       For an award of punitive damages;

        5.       For declaratory and injunctive relief as set forth herein;

        6.       For such other and further relief as the Court deems just and proper.

Jury trial is hereby requested for all triable issues in this case.

        Respectfully submitted this the 28th day of May, 2021.


OF COUNSEL:

HIGGiNS BENJAMIN, PLLC
301 N. Elm Street, Ste. 800                                   Bloss (N.C. Bar No. 23947)
Greensboro, NC 27401
Telephone: 336-273-1600                                  //   t~~V            J. At-
Facsimile: 336-274-4650                                  Margaret 91. Chase (N.C. Bar No. 3262d)1
ibloss@greensborolaw.com
mchase@greensborolaw.com                                 Attorneysfor Plaintiff




                                                    9


        Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 9 of 41
                                               L00490622011061821


                                                                                            BUSINESSOWNERS
                                                                                                  PB4I 000515

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
             THIS ENDORSEMENT PROVIDES CLAIMS-MADE COVERAGE.

                    DIRECTORS AND OFFICERS LIABILITY
                    (COOPERATIVES OR CONDOMINIUMS)
This endorsement modifies insurance provided under the following:

   PREMIER BUSINESSOWNERS LIABILITY COVERAGE FORM

                                                  SCHEDULE
Limits Of Insurance:   Seethe Liability Declarations
Coverage Period:       Beginning from the Retroactive Date to the end of the Policy Period stated in the
                       Declarations for this policy.
Retroactive Date:      See the Liability Declarations

A. The following is added to Section I. COVERAGES:                      damages for "wrongful acts" to which
                                                                        this insurance does not apply.
   DIRECTORS AND OFFICERS LIABILITY
   (COOPERATIVES OR CONDOMINIUMS)                                  c. We may, at our sole discretion,
                                                                        investigate any "wrongful acts" and
   1. INSURING AGREEMENT                                                settle any "claim" or "suit" that may
      We will pay those sums up to the applicable                       result. But:
      Limit of Insurance that the "insured", as                         (1).The amount we will pay for damages
      defined in this endorsement, becomes                                   is limited as described in B. LIMITS
      legally obligated to pay as damages for any                            OF INSURANCE that follows; and
      "claims" made arising out of a "wrongful act"
      committed during the Coverage Period                              (2).Our right and duty to defend will end
                                                                             when we have used up the
      shown in the Schedule of this endorsement
      and to which this insurance applies. A                                 applicable limit of insurance in the
                                                                             payment of judgments or
      "claim" seeking damages will be deemed to
      have been made when notice of such "claim"                             settlements under this coverage.
      is received and recorded by an "insured" or                  No other obligation or liability to pay sums or
      by us, whichever comes first during the                      perform acts or services is covered unless
      Coverage Period shown in the Schedule of                     explicitly provided for under
      this endorsement. Any "claims" received                      SUPPLEMENTARY PAYMENTS             -



      and recorded by the "insured" within sixty                   COVERAGES A AND B.
      (60) days after the end of the policy period              2. SUPPLEMENTAL EXTENDED
      will be considered to have been received                     REPORTING PERIOD
      within the policy period. We will have the                   If the policy to which this DIRECTORS AND
      right and duty to defend any "insured"                       OFFICERS LIABILITY endorsement is
      against a "suit" seeking those damages for a                 attached is cancelled or non-renewed for
      "claim" for which there is coverage under                    any reason, you have the option to extend
      DIRECTORS AND OFFICERS LIABILITY.                            the reporting period of this endorsement
      HOWEVER,                                                     upon payment of an additional premium.
      a. No coverage applies for any "wrongful                     HOWEVER, this supplemental extended
            acts" which occur prior to the                         reporting period applies:
            Retroactive Date shown in the                          a. Only to a "wrongful act" which occurred
            Declarations, and
                                                                        during the Coverage Period; and
      b. We will have no duty to defend the
            "insured" against any "suit" seeking
PB4I 00 05 15                                                                   EXHIBIT              Page lof4




        Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 10 of 41
PB4I 000515

      b. Only if this option is exercised within                                   orientation, marital status, religion or
           sixty (60) days after the expiration date                               religious belief, age, economic
           of the policy or this endorsement.                                      status, income, medical condition,
   3. In Section I. COVERAGES, under a                                             pregnancy, parenthood or mental or
      SUPPLEMENTARY PAYMENTS, the                                                  physical disability;
      following provision is added:                                           (2) Any state, federal or governmental
      Paragraph 1. of the SUPPLEMENTARY                                            antitrust statute or regulation,
      PAYMENTS COVERAGES A AND B also
                    -
                                                                                   including but not limited to the
      applies to the coverage provided by                                          Racketeer Influenced and Corrupt
      DIRECTORS AND OFFICERS LIABILITY.                                            Organizations Act (RICO), the
                                                                                   Securities Act of 1933, the
   4. EXCLUSIONS                                                                   Securities Exchange Act of 1934, or
      The following exclusions apply to                                            any state Blue Sky law;
      DIRECTORS AND OFFICERS LIABILITY.                                       (3) The Employees' Retirement Income
      This insurance, including any duty we have                                   Security Act (E.R.l.S.A.) of 1974; or
      to defend "suits", does not apply to "claims":
                                                                              (4) Any other similar statutes,
      a. For "bodily injury" or "personal and                                      ordinances, orders, directives or
           advertising injury".                                                    regulations.
      b. Due to "property damage" to any owned                             I. For punitive damages.
           or non-owned property, including loss of
           use thereof or loss of earnings                                    HOWEVER, if a "suit" is brought against
           therefrom, whether such loss shall be                              the "insured" with respect to a "claim" for
           direct or indirect or of contingent nature.                        acts or alleged acts falling within the
                                                                              coverage of this endorsement, seeking
      c. For an accounting of profits or losses                               both compensatory and punitive or
           made from the purchase or sale of                                  exemplary damages, then we will
           securities,                                                        provide a defense to such action without
      d. For salary, compensation or bonuses                                  liability for such punitive or exemplary
           voted to "directors" or "officers" by your                         damages.
           Board of Directors.                                             j. If judgments adverse to the "insured"
      e. For anything other than money                                        establish that their affirmative dishonesty
           damages.                                                           or actual intent to deceive or defraud
      f. Based on or attributable to any:                                     was material to the cause of action so
           (1) "Wrongful acts" in judgment or                                 adjudicated.
                discretion in procuring and                                k. For any injury or damage arising out of:
                maintaining insurance or bonds;                               (1) Asbestos including but not limited to
           (2) Failure or omission in effecting and                                any injury or damage related to,
                maintaining insurance or bonds; or                                 arising or alleged to have arisen out
           (3) "Wrongful acts" with respect to                                     of any use, exposure, existence,
                amounts, forms, conditions or                                      detection, removal, elimination,
                provisions of insurance or bonds.                                  avoidance, act, error, omission,
                                                                                   failure to disclose or warn of the
      g. For transactions of any "insured" gaining                                 presence of asbestos or any other
           a personal profit or advantage not                                      duty involving asbestos;
           shared equitably by your owners.
                                                                              (2) Electromagnetic emissions or
      h. For any liability or legal obligation of any                              radiation including but not limited to
           "insured" arising out of any of the                                     any injury or damage related to,
           following:                                                              arising or alleged to have arisen out
           (1) Any federal, state, county, municipal                               of any use, exposure, existence,
                or local law, ordinance, order,                                     detection, removal, elimination,
                directive or regulation barring                                    avoidance, act, error, omission,
                discrimination, including but not                                  failure to disclose or warn of the
                limited to those based on race,                                    presence of electromagnetic
                color, national origin, ancestry,                                  emissions or radiation or any other
                citizenship, gender, sexual

Page 2 of 4       All terms and conditions of this policy apply unless modified by this endorsement.      PB 4100 05 15




       Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 11 of 41
                                               L00490622012061821


                                                                                               PB4I 000515

              duty involving electromagnetic                              discipline, defamation, harassment,
              emissions or radiation;                                     humiliation or discrimination; or
          (3)Lead including but not limited to any                    (4)The spouse, child, parent, brother or
              injury or damage related to, arising                        sister of that person as a
              or alleged to have arisen out of any                        consequence of any of the
              use, exposure, existence, detection,                        employment-related practices
              removal, elimination, avoidance, act,                       described in Paragraphs (1), (2), or
             error, omission, failure to disclose or                      (3) above.
              warn of the presence of lead or any                    This exclusion applies:
              other duty involving lead; or
                                                                     (1) Whether the "insured" may be liable
         (4) Radon or any other radioactive                               as an employer or in any other
              emissions, manmade or natural,                              capacity; and
              including but not limited to any injury
                                                                     (2) To any obligation to share damages
              or damage related to, arising or
              alleged to have arisen out of any                           with or repay someone else who
                                                                          must pay damages because of the
             use, exposure, existence, detection,
                                                                          injury.
              removal, elimination, avoidance, act,
              error, omission, failure to disclose or           n. Based in equity, including but not limited
              warn of the presence of radon or                       to injunctive relief.
              any other radioactive emissions or                o. For any construction or development
              any other duty involving radon or                      activities or operations performed by or
              other radioactive emissions.                           on behalf of the developer/sponsor of
      1. For:                                                        your association's property, including but
                                                                     not limited to, loss or damage arising out
         (1) Any injury or damage arising out of
                                                                     of construction, construction materials,
              the actual, alleged or threatened
                                                                     landscape, design, surveys, or
              discharge, dispersal, seepage,
                                                                     engineering services performed by or on
              migration, release or escape of
                                                                     behalf of such developer/sponsor.
              "pollutants" at any time.
                                                          B. LIMITS OF INSURANCE
         (2) Any loss, cost or expense arising out
              of any:                                        1. Directors and Officers Liability Aggregate
              (a) Request, demand, order or                      Limit
                   statutory or regulatory                      The Limit Of Insurance stated in the
                   requirement that any "insured"               Declarations as aggregate is the most we
                   or others test for, monitor, clean           will pay for all loss covered under
                   up, remove, contain, treat,                  DIRECTORS AND OFFICERS LIABILITY.
                   detoxify or neutralize, or in any         2. Directors and Officers Liability Wrongful
                   way respond to, or assess the                Act Limit
                   effects of, "pollutants"; or
                                                                Subject to 1. Above, the Limit Of Insurance
             (b) "Claim" or "suit" by or on behalf of a         stated in the Declarations as applicable to
                   governmental authority for                   each "wrongful act" is the most we will pay
                   damages because of testing for,              for all loss incurred on account of any one
                   monitoring, cleaning up, removing,           "wrongful act" covered under DIRECTORS
                   containing, treating, detoxifying or         AND OFFICERS LIABILITY.
                   neutralizing, or in anyway
                                                             3. All "claims" or "suits" arising out of the same
                  responding to, or assessing the
                                                                "wrongful act" shall be considered as arising
                   effect of "pollutants".
                                                                out of one "wrongful act".
      m. For:
                                                             4. The inclusion of more than one "insured"
         (1) Refusal to employ;                                 shall not operate to increase the Limits Of
         (2) Termination of employment;                         Insurance. Our maximum liability will not
         (3) Employment-related practices, policies,            exceed the limits stated in the Declarations.
             acts or omissions, such as coercion,            5. The Limits of Insurance for DIRECTORS
              demotion, evaluation, reassignment,               AND OFFICERS LIABILITY stated in the
                                                                Declarations apply separately to each

PB4I 00 05 15                                                                                      Page 3of4




      Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 12 of 41
PB4I 000515

        consecutive annual period and to any                                e. Spouses of current or former "directors"
        remaining period of less than 12 months,                                 or "officers" and legally recognized
        starting with the beginning of the policy                                domestic partners of current or former
        period shown in the Declarations, unless the                             "directors" or "officers" but only for
        policy period is extended after issuance for                             "claims" arising out of "claims" against
        an additional period of less than 12 months.                             those "directors" or "officers" and only
        In that case, the additional period will be                              while acting at your direction, or the
        deemed part of the last preceding period for                             direction of your "directors" or "officers",
        purposes of determining the Limits of                                    and within the scope of their duties for
        Insurance.                                                               you.
C. AMENDED CONDITION                                                        f. Any other natural person, and their
   Under Section IV. LIABILITY CONDITIONS, the                                   estate, guardian or legal representative,
   following is added to Condition 2. Duties in the                              who is no longer your "director" or
   Event of Occurrence, Offense, Claim or Suit,                                  "officer" at the time of discovery of a
   paragraph a.:                                                                 "wrongful act", but who was a "director'
   You and any other "insured" must also see to it                               or "officer" at the time the "wrongful act"
   that we are notified as soon as practicable of a                              was committed.
   "wrongful act" that may result in a "claim".                          4. "Officerr' means a person holding any of the
D. ADDITIONAL DEFINITIONS                                                   officer positions created by your charter,
                                                                            constitution, by-laws or any other similar
   The following additional definitions are added to                        governing document.
   Section V. DEFINITIONS:
                                                                         5. With respect only to the coverage provided
   1. "Claim" means a demand for damages.                                   by this endorsement, the definition of "suit" is
        However, claim shall not include court cost                         replaced by:
        or attorney fees when other than monetary
        damages are sought.                                                 "Suit" means a civil proceeding in which
                                                                            damages because of any "wrongful act" to
   2. "Director" means a director of the Named                              which this insurance applies are alleged.
        Insureds shown on the Declarations.                                 "Suit" includes:
   3. With respect only to the coverage provided                            a. An arbitration proceeding in which such
        by this endorsement and superseding any                                  damages are claimed and to which the
        other meaning:                                                           "insured" must submit or does submit
        "Insured" means:                                                         with our consent; or
        a. You;                                                             b. Any other alternative dispute resolution
        b. Your "directors" or "officers", but only                              proceeding in which such damages are
             with respect to their duties for you;                               claimed and to which the "insured"
                                                                                 submits with our consent
        c. Your current or former;
             (1) Employees;                                              6. "Wrongful act" means any actual or
                                                                            alleged negligent:
             (2) Committee members;
                                                                            a. Act;
             (3) Board members;
                                                                            b. Error;
             (4) Volunteers;
                                                                            c. Omission;
             but only while acting at your direction, or
             the direction of your "directors" or                           d. Mistake;
             "officers", and within the scope of their                      e. Misstatement;
             duties for you.                                                f. Misleading statement or;
        ci. Your property or real estate manager;                           g. Breach of duty;
             but only while acting at your direction, or                    committed by or at the direction of a
             the direction of your "directors" or                           "director" or "officer" while acting within the
             "officers", and within the scope of their                      scope or their duties, individually or
             duties for you.                                                collectively
             HOWEVER, your property or real estate
             manager is not an "insured" for "claims"
             or "suits" brought against them by you.

Page 4 of 4         All terms and conditions of this policy apply unless modified by this endorsement.      PB 4100 06 15




         Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 13 of 41
                                       L0049062201306182-i



NORTH CAROLINA                                  IN THE GENERAL COURT OF JUSTICE
                                                     DISTRICT COURT DIVISION
GUILFORD COUNTY                             )               ISCVD 5582
                                            )
Shasta D. Staley,                           )
               Plaintiff                    )
V.                                          )

Waterbury Association, Inc.; Wake Bridge    )
at Waterbury Association, Inc.; Waterbury   )
Board of Directors; Wake Bridge at          )
Waterbury Board of Directors; Cheryl G.     )
Conklin, individually and as a member of    )
the Waterbury Association, Inc. and Wake    )
Bridge at Waterbury Association, Inc.;      )
Robert J. Conklin, individually and as a    )
member of Wake Bridge at Waterbury          )
Association, Inc.; Jerald F. Kraushaar,     )
individually and as a member of             )
Waterbury Association, Inc.; Anthony        )
Williams, individually and as a member of   )
the Waterbury Association, Inc. and Wake    )
Bridge at Waterbury Association, Inc.;      )
Natalie Mitchell, individually and as a
                                                   AMENDED COMPLAINT FOR
member of Waterbury Association, Inc.;      )
Ann L. Cary-Whitaker, individually and
                                                INJUNCTIVE RELIEF AND DAMAGES
                                            )              AND
as a member of Waterbury Association,
Inc.; Gary S. McFarland, individually and
                                                  SUPPLEMENTAL COMPLAINT
                                            )
as a member of Wake Bridge at               )
Waterbury Association, Inc.; Charlie B.     )
Fields, individually and as a member of     )
Wake Bridge at Waterbury Association,,      )
Inc.; Jonathan Q. Morgan, individually      )
and as a member of Wake Bridge at           )
Waterbury Association, Inc.; Dennis M.      )
Reynolds, individually and as a member      )
of Wake Bridge at Waterbury Association,    )
Inc.; Vikki G. Reynolds, individually and   )
as a member of Wake Bridge at               )
Waterbury Association, Inc.; Michael E.     )
Casey, individually and as a member of      )
Waterbury Association, Inc.                 )
                       Defendant(s)

NOW COMES PLAINTIFF complaining of Defendants, alleges and says:

                                                                            EXHIBIT
                                        Page 1 of 20



    Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 14 of 41
                          JURISDICTIONAL ALLEGATIONS

1. Plaintiff, Shasta Staley, is a citizen and resident of Guilford County, North Carolina.

2. Defendant Waterbury Association, Inc. is a corporation organized and existing
   under the laws of the State of North Carolina doing business in Guilford County,
   North Carolina.

3. Defendant Wake Bridge at Waterbury Association, Inc. is a corporation organized
   and existing under the laws of the State of North Carolina doing business in Guilford
   County, North Carolina.

4. Defendant Cheryl G. Conklin is, upon information and belief, a citizen and resident of
   Guilford County, State of North Carolina and was, and is, at pertinent times, a
   member of the Board of Directors of Waterbury Association, Inc. and Wake Bridge at
   Waterbury Association, Inc.

5. Defendant Robert J. Conklin is, upon information and belief, a citizen and resident of
   Guilford County, State of North Carolina and was, and is, at pertinent times,
   appointed by of the Board of Directors of Wake Bridge at Waterbury Association,
   Inc. to act as a member of the Architectural Control Committee of Wake Bridge.

6. Defendant Jerald F. Kraushaar is, upon information and belief, a citizen and resident
   of Guilford County, State of North Carolina and was, and is, at pertinent times, a
   member of the Board of Directors of Waterbury Association, Inc.

7. Defendant Anthony Williams is, upon information and belief, a citizen and resident
   of Guilford County, State of North Carolina and was, and is, at pertinent times, a
   member of the Board of Directors of Waterbury Association, Inc. and Wake Bridge at
   Waterbury Association, Inc. and appointed by of the Board of Directors of Wake
   Bridge at Waterbury Association, Inc to act as a member of the Architectural
   Control Committee of Wake Bridge.

8. Defendant Natalie Mitchell is, upon information and belief, a citizen and resident of
   Guilford County, State of North Carolina and was, and is, at pertinent times, a
   member of the Board of Directors of Waterbury Association, Inc.

9. Defendant Ann L. Cary is, upon information and belief, a citizen and resident of
   Guilford County, State of North Carolina and was, and is, at pertinent times, a
   member of the Board of Directors of Waterbury Association, Inc.

10.Defendant Gary S. McFarland is, upon information and belief, a citizen and resident
   of Guilford County, State of North Carolina and was, and is, at pertinent times, a
   member of the Board of Directors of Wake Bridge at Waterbury Association, Inc. and
   appointed by of the Board of Directors of Wake Bridge at Waterbury Association,
   Inc. to act as a member of the Architectural Control Committee of Wake Bridge.

                                      Page 2 of 20



Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 15 of 41
                                    L00490622014061821




11. Defendant Charlie B. Fields is, upon information and belief, a citizen and resident of
    Guilford County, State of North Carolina and was, and is, at pertinent times, a
    member of the Board of Directors of Wake Bridge at Waterbury Association, Inc. and
    appointed by of the Board of Directors of Wake Bridge at Waterbury Association,
    Inc. to act as a member of the Architectural Control Committee of Wake Bridge.

12. Defendant Jonathan Q. Morgan is, upon information and belief, a citizen and resident
    of Guilford County, State of North Carolina and was, and is, at pertinent times, a
    member of the Board of Directors of Wake Bridge at Waterbury Association, Inc.

13. Defendant Dennis M. Reynolds is, upon information and belief, a citizen and resident
    of Guilford County, State of North Carolina and was, at pertinent times, a member
    appointed by of the Board of Directors of Wake Bridge at Waterbury Association,
    Inc. to act as a member of the Architectural Control Committee of Wake Bridge.

14. Defendant Vikki G. Reynolds is, upon information and belief, a citizen and resident of
    Guilford County, State of North Carolina and was, at pertinent times, a member
    appointed by of the Board of Directors of Wake Bridge at Waterbury Association,
    Inc. to act as a member of the Architectural Control Committee of Wake Bridge.

15. Defendant Michael E. Casey is, upon information and belief, a citizen and resident of
    Guilford County, State of North Carolina and was, at pertinent times, a member of
    the Board of Directors of Waterbury Association, Inc.

16. The venue of Guilford County is appropriate because the real property that is the
    subject of this Complaint is located in Guilford County.

17. This is an action for:

       a.   Injunctive Relief,
       b.   Breach of Fiduciary Duty;
       c.   Constructive Fraud;
       d.   Unfair and Deceptive Practices;
       e.   Breach of Contract; and
       f.   Trespass.

                              FACTUAL ALLEGATIONS

18. Upon information and belief, Defendants Cheryl G. Conklin and Robert J. Conklin are
   in a marital relationship with each other that has been in existence since at least
   2000.

19. Upon information and belief, Defendants Dennis M. Reynolds and Vikki G. Reynolds
    are in a marital relationship with each other that has been in existence since at least
    2000.

                                     Page 3 of20




Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 16 of 41
20. The Master Declaration of Covenants, Conditions, and Restrictions for the
    Waterbury Development was initially created and filed with the Guilford County
    Register of Deeds on 26 September 2000, in Book 5085 starting at page 1878 with
    amendments recorded as follows:
       a. Book 5361, Page 1602 on November 14,2001;
       b. Book 5962, Page 2963 on October 20,2003;
       c. Book 6656, Page 2577 on January 2,2007;
       d. Book 7215, Page 200 on February 15,2011; and
       e. Book 7833, Page 1023 on July 13, 2016.

21. The Declaration of Covenants, Conditions and Restrictions For the Wake Bridge at
    Waterbury was initially created and filed with the Guilford County Register of Deeds
    on 05 December 2000, in Book 5122 starting at page 36 with amendments recorded
    as follows:
        f. Book 5401, Page 1571 on December 27, 2001;
        g. Book 6259, Page 1361 on February 18,2005;
        h. Book 6305, Page 925 on May 3, 2005;
        1. Book 6378, Page 102 on August 16;
        j. Book 6389, Page 1717 on September 2,2005; and
        k.Book 7312,Page 176 on January 18,2012.

22. Per Article V of the 2012 Amendment to Declaration of Covenants, Conditions, and
    Restrictions for Wake Bridge at Waterbury, an Architectural Control Committee
    (hereinafter "ACC") shall be appointed by the Wake Bridge at Waterbury Board of
    Directors to review new construction, additions, and remodeling that affect the
    exterior appearance of the property. The purpose of the ACC is to regulate the
    external design, appearance, use and location of initial construction, subsequent
    additions and improvements within the Wake Bridge subdivision of the Waterbury
    development in order to preserve and enhance values and to maintain a harmonious
    relationship among structures and the natural vegetation and topography.

23. Per Article V. Section 4 of the 2012 Amendment to Declaration of Covenants,
    Conditions, and Restrictions for Wake Bridge at Waterbury, any person desiring to
    make any improvement or change shall submit plans and specifications to the ACC
    for approval and in the event the ACC fails to approve, modify, or disapprove in
    writing an application within (45) days after accurate plans and specifications have
    been submitted to it, approval will not be required and the Declaration of
    Covenants, Conditions, and Restrictions for Wake Bridge at Waterbury will be
    deemed to have been fully complied with. The applicant may appeal an adverse ACC
    decision to the Wake Bridge Board of Directors, which may reverse or modify such
    decision by two-thirds (2/3) vote of the Directors.

24. The 2012 Amendment to Declaration of Covenants, Conditions, and Restrictions for
    Wake Bridge at Waterbury addresses "new construction" in the Wake Bridge
    subdivision of the Waterbury development separately in Article VI, Section 6.

                                    Page 4 of20



Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 17 of 41
                                   L00490622015061821




25.Real property at 2006 Otter Creek Drive, Whitsett, North Carolina (hereinafter
   "2006 Otter Creek") is located in the Wake Bridge subdivision of the Waterbury
   development

26.In February 2016, 2006 Otter Creek was conveyed to Plaintiff. As the owner of 2006
   Otter Creek, Plaintiff is a mandatory member of Waterbury Association, Inc. and
   Wake Bridge at Waterbury Association, Inc.

27.Plaintiff purchased property at 2006 Otter Creek to construct a new place of
   residence for her and her family, which includes Plaintiffs 13 year-old daughter,
   Keana Cook (born 06/28/2005) and Plaintiffs 5year-old daughter, Julia Staley (born
   03/01/2013.

28.The property at 2006 Otter Creek is under new construction; therefore, Plaintiff is
   mandated to allow the ACC to regulate the external design, appearance, use and
   location of the initial construction process.

29.On or around April 20,2016, Defendant Robert Conklin, entered Plaintiffs property,
   unwanted, uninvited, and without authority. At that time, Defendant Robert Conklin
   made Plaintiffs General Contractor and surveyors leave by threatening to involve
   lawyers if they didn't stop everything they were doing.

30.Defendant Robert Conklin spoke with Plaintiff on April 21, 2016 via phone and
   informed Plaintiff of the approval process set out in the Declaration of Covenants,
   Conditions and Restrictions For the Wake Bridge at Waterbury. During the
   conversation, Plaintiff made a verbal request to put up a construction fence to keep
   trespassers out. Defendant Robert Conklin, immediately denied Plaintiffs request,
   but then stated that he would take this matter up before the other members of the
   ACC and inform Plaintiff of the decision at a later date.

31.In late April 2016, Plaintiff submitted a written ACC request for new construction
   and landscaping at 2006 Otter Creek, which stated that the existing trees would
   remain and included plans for a 9/12-roof pitch.

32.On May 4, 2016, Defendant Robert Conklin, provided a written denial from the ACC
   regarding Plaintiff's request to put up a construction fence by only providing an
   approval for a "No Trespassing/Private Property" sign. On the same day, Defendant
   Robert Conklin informed Plaintiff that the roof must have a 12/12-roof pitch, the
   freestanding garage must be built and finished at the same time the home is
   completed.

33.On May 9, 2016, Plaintiffs general contractor, and members of the ACC to include
   the following defendants: Robert J. Conklin, Anthony Williams, Dennis M. Reynolds,
   Vikki G. Reynolds and Gary S. McFarland met (at the request of the ACC) to discuss
   the application for new construction and landscaping for 2006 Otter Creek.

                                   Page 5 of 20



Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 18 of 41
34.During the May 9th meeting Plaintiff informed the committee that she would be
   making a request to cut down the trees along the front and side of the house at a
   later date. At that time, the ACC also informed Plaintiff that the plans to start
   construction at 2006 Otter Creek were not going to be approved unless the tree line
   remained with the structure of the home. Plaintiff expressly stated that she was not
   in agreement with keeping the tree line and also stressed the importance of
   maintaining a hidden mailbox, and requested that the 9/12-roof pitch be accepted.
   At some point, the ACC also requested Plaintiff to consider placing windows on the
   left side elevation.

35.On May 16, 2016, Plaintiff submitted new plans and a modified landscaping plan for
   2006 Otter Creek. The landscaping plan included a hidden mailbox for oversized
   packages and an estate gate with piers and fencing material to deter trespassing.

36.Although Article VI, Section 23, states: (1) no fence shall be closer to the front side of
   a lot than the rear corner(s) of the main house, other properties located throughout
   the Wake Bridge at Waterbury community have fencing materials past the rear
   corner(s) of the main house.

37.Article VI, Section 12 states that the use of front yard accessory structures such as,
   but not limited to; lighting piers, gates, fences, and walls is not encouraged, but the
   Wake Bridge at Waterbury Association has several piers located through the
   community and a hidden mailbox at the club house.. Property located within the
   Wake Bridge at Waterbury subdivision, on Osterville Court, has a fence with piers.

38.On May 17, 2016, Defendant Anthony Williams, once again asked Plaintiff to
   consider placing the additional windows on the Plaintiffs home and informed
   Plaintiff that the windows were not required. The Defendant also notified Plaintiff
   that (1) the roof pitch waiver was denied; (2) the entry gate presented in Plaintiffs
   request would be in violation of the Wake Bridge covenants; and (3) Plaintiffs
   request to have a statement placed in the Waterbury newsletter was honored.

39.On or around May 19, 2016, Cardinal Corporation, Inc. under the instruction of Mr.
   Casey trespassed on Plaintiffs property to manicure the lawn of common areas.
   Officers were called out on the scene and Defendant Mike Casey was contacted
   immediately by one of the workers from Cardinal Corporation.

40.On May 24, 2016, Plaintiff placed the Board members of Waterbury Association, Inc.,
   the Board members of Wake Bridge at Waterbury Association, Inc., and appointees
   of the Architectural Control Committee of Wake Bridge on notice that damages
   would be sought for unauthorized trespassing.

41.On May 31, 2016, Defendant Anthony Williams informed Plaintiff that the ACC of
   Wake Bridge would not approve Plaintiffs request to build the detach garage
   without the tree line remaining. However, Plaintiff did not submit a wavier to build

                                     Page 6 of 20



Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 19 of 41
                                   L00490622016061821




   the detach garage and nor was there any prior communication between Plaintiff and
   the ACC regarding there being such an issue to require a waiver for the detach
   garage.

42.On June 1, 2016, Plaintiff notified the ACC that their actions/decisions throughout
   the process have been malicious and that the agreement to the condition of the tree
   line remaining is being involuntarily agreed to until further remedies can be sought.

43.The tree line located between the street and the front elevation of 2006 Otter Creek
   is dangerous because: (1) it mainly consist of old, tall, flimsy pine trees that could
   potentially block the driveway or fall on someone w something, (2) Plaintiffs
   daughter has a serve allergy to pollen, which also triggers her asthma and rashes;
   (3) it causes the house to be placed in an unsafe location, as it can not be seen from
   the street. Thereby, making the home and individuals in the home a target. This
   could also lead to the prevention of others from rendering aid in an emergency
   situation.

44.On and around June 18, 2016, the following appointees of Wake Bridge ACC
   approved Plaintiffs request to start construction at 2006 Otter Creek: Robert J.
   Conklin, Anthony Williams, Dennis M. Reynolds, Vikki G. Reynolds and Gary S.
   McFarland. As seen by Plaintiffs Exhibit "A", the contract between Plaintiff and the
   ACC included the following restrictions: (1) Wake Bridge ACC were only allowed to
   conduct weekly inspections on Mondays between 11:00 11:30 am with or without
                                                            -



   the presence of Plaintiff or Plaintiffs General Contractor; (2) Permission of such
   inspections is limited only to the external portion of the home; (3) should the
   authorized parties of the ACC need to inspect the property on any other day, date, or
   time, the parties agree to arrange an appointment with Plaintiff or General
   Contractor; (4) conversation with construction workers personally unknown to the
   ACC member(s) shall not take place; thereby, all questions, comments, and concerns
   shall be addressed to Plaintiffs General Contractor or Plaintiff. The approved ACC
   request also contradicted Defendants prior statement regarding the condition
   needed to start building Plaintiffs house, as it stated, "A waiver is granted for the
   main house front entry garage based on retaining the existing tree line between the
   structure (house and garage) and 2006 Otter Creek.

45.As of the date of this amended complaint, a Certificate of Occupancy ("CO") has not
   been issued for 2006 Otter Creek, as the property is currently under construction.

46.Since the written agreement between Plaintiff and appointees of Wake Bridge ACC,
   Defendants have: (1) conducted inspections outside of authorized time without
   approval from the General Contractor or Plaintiff; (2) entered Plaintiffs internal
   section of the home without permission from the Plaintiff; and (3) held
   conversations with 2006 Otter Creek construction workers.




                                    Page 7of2O



Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 20 of 41
47.In 2017, Defendant Michael Casey contacted Plaintiff via phone to request
   permission for their lawn care contractors to entry. During the conversation,
   Defendant Casey informed Plaintiff that the ACC should have approved her waiver
   for the roof pitch request because the requirement of a 12/12 roof pitch was
   oppressive and that it has kept a lot of developers from buying and building on the
   lots in the Waterbury subdivision.

48.On August 17, 2017, appointees of the Wake Bridge ACC sent a notice to Plaintiff
   alleging that Plaintiff was in violation of Article VI, Section 15.1.

49.On September 21, 2018, Plaintiff submitted a landscaping plan with artificial plants
   and on September 27, the ACC stated that no artificial plants would be accepted in
   any exterior application.

50.Although Article VI, Section 23, states: (1) no fence shall be closer to the front side of
   a lot than the rear corner(s) of the main house and (2) chain link fencing is
   considered inappropriate, other properties located throughout the Wake Bridge at
   Waterbury community have fencing materials past the rear corner(s) of the main
   house. Property located at 2001 Otter Creek Drive, Whitsett, NC 27377 has material
   closer to the front side of their lot than the rear corner of that house this layered
   with artificial plants. In addition, the elected officials of Waterbury and Wake
   Bridge (to include Architectural Control Committee members) blocked an entrance
   to a path that is identified as a common area, which was know by Defendants to
   attract individuals to trespass across Plaintiffs property.

51.On August 18, 2018, Plaintiff notified the ACC that she would look into removable
   muntins for the remaining windows.

52.On April 2, 2018 the ACC requested to receive a definitive plan to address the
   window muntins; however, Plaintiff provided no reply. Therefore, on or around May
   3, 2018, the Wake Bridge at Waterbury Association, Inc. demanded a meeting to be
   held on May 23, 2018 to address the alleged violation of Article VI, Section 15 of the
   2012 Amended Declaration of Covenants, Conditions and Restrictions for Wake
   Bridge at Waterbury.

53.Upon information and belief, on May 14, 2018, Defendants, Robert Conklin and
   Anthony Williams, exceeded their authority of the written agreement between the
   ACC and Plaintiff by inspecting 2006 Otter Creek after 11:30 am.

54.On or around May 20, 2018, trespassers entered the property of 2006 Otter Creek
   and vandalized ten (10) windows. On or around May 26, 2018, three (3) additional
   windows were vandalized.

55.Plaintiff has made multiple complaints to law enforcement about trespassing at
   2006 Otter Creek.


                                     Page 8of20



Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 21 of 41
                                    L00490622017061821




56.Since the start of the construction, Plaintiff has been able to obtain video footage
   and/or pictures of the trespassers and the dangers presented by keeping the
   existing tree line.

57.On May 23, 2018, prior to attending the scheduled Board meeting, Plaintiff
   submitted a waiver for Article IV, Section 15.1. During the Board meeting, the
   following Defendants verbally and unanimously denied Plaintiffs waiver request:
   (1) Cheryl G. Conklin; (2) Robert Conklin; (3) Anthony Williams; (4) Charlie Fields;
   (5) Jonathan Morgan; and (6) Gary McFarland.

58.During the May 23, 2018 Board meeting: (1) Defendants, Gary McFarland and
   Anthony Williams, admitted to entering the internal sections of Plaintiff's property
   at 2006 Otter Creek. However, Robert Conklin denied any allegations of such action
   and quickly reminded Board/ACC members that Plaintiff and the ACC contracted for
   inspections of only the external sections of 2006 Otter Creek; (2) Plaintiff explained
   that 2006 Otter Creek was still under construction; therefore, could not be under
   violation; (3) Defendant Anthony Williams stated that Plaintiff was in violation
   because of failing to communicate; and (4) Plaintiff presented her argument in why
   the Article VI, Section 15.1 should be waived (aesthetics, money restraints, home
   still under construction, and the ACC waived their right to govern 2006 Otter Creek
   under that section).

59.On or around May 31, 2018, the Board of Directors of Wake Bridge at Waterbury
   Association, Inc. alleged that Plaintiff was under violation of Article VI, Section 15.1
   for forty (40) windows and would be fined ten dollars ($10.00) per day, per window
   if the alleged violation was not corrected within thirty (30) days from the date of the
   written notice.

60.On June 25, 2018, Defendants, Robert Conklin and Anthony Williams, made an
   inquiry to a subcontractor, unknown to Defendants, about the work he was
   conducting at 2006 Otter Creek.

61.On June 30, 2018, Plaintiff sent pictures of muntins in all windows of 2006 Otter
   Creek via e-mail to counsel, Atty. Margaret Chase with the ACC copied. Within the
   email, Plaintiff notified the Atty. and the ACC that no one from the Board, ACC, or
   person(s) person under their direction, is allowed on the property of 2006 Otter
   Creek any longer and that anyone who comes onto the property would be
   trespassing.

62.On July 9, 2018, the Defendants by way of counsel, Atty. Margaret Chase, replied that
   if Plaintiff refused to allow the ACC onto the property of 2006 Otter Creek the
   architectural request would be considered null and void and the Board would take
   appropriate measures. However, on July 16, 2018, Plaintiff notified Ally. Chase and
   the ACC/Board of Wake Bridge at Waterbury that she was no longer willing to allow
   anyone on the property due to Wake Bridge ACC members continuing to breach the
   terms of the June 2016 architectural request agreement

                                     Page 9 of 20



Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 22 of 41
63.On May 29, 2018, Plaintiff filled a "Complaint for Injunctive Relief and Damages" and
   Defendants through counsel, Atty. Margret Chase, filed a Motion to Dismiss for
   Failure to State a Claim.

64.Although the Motion to Dismiss for Failure to State a Claim documented Plaintiff
   was served on Plaintiff by first class mail on June 29, 2018, the accompanying cover
   letter was dated July 16, 2018 and Plaintiff did not receive the opposing counsels
   Motion to Dismiss for Failure to State a Claim until July 28, 2018.

65.Defendants, Waterbury Association, Inc., Cheryl G. Conklin, Robert J. Conklin, Jerald
   F. Kraushaar, Anthony Williams, Natalie Mitchell, Ann L. Cary, Gary S. McFarland,
   Charlie B. Fields, Jonathan Q. Morgan, Dennis M. Reynolds, Vikki G. Reynolds, and
   Michael E. Casey, served Plaintiff with Answer to Plaintiffs original complaint on or
   around August 6, 2018 by first class mail.

66.Defendant, Wake Bridge at Waterbury Association, Inc., filed and served Answer
   to Plaintiffs original complaint on August 10,2018.


                             FIRST CLAIM FOR RELIEF

                                 INJUNCTIVE RELIEF

67.The allegations of paragraph 1 through 66 are referred to and incorporated by
   reference.

68.The structure of the home, at 2006 Otter Creek, cannot be seen by the street due to a
   tree line that existed prior to Plaintiff purchasing 2006 Otter Creek.

69.The tree line mainly consists of tall flimsy pine trees that consist of a number of wild
   animals to include snakes, which proposes high risk to snake bites and the
   prevention of egress and ingress.

70.Plaintiff has two younger children that reside with her and the existing tree line
   places their safety and well being at risk.

71.In 2016, Plaintiffs youngest daughter was diagnosed as being allergic to pollen. The
   pollen triggers asthma attacks and causes rashes to form on the skin from head to
   toe.

72.The Waterbury Board of Directors acknowledged that trespassing onto Plaintiffs
   property at 2006 was an issue prior to Plaintiff purchasing the land by setting up a
   barrier at the driveway entrance that was constructed with a chain running across
   three (3) wooden posts with a no trespassing sign.


                                    Page 10 of 20



Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 23 of 41
                                   L00490622018061821




73.Plaintiff has made multiple complaints to law enforcement regarding individuals
   trespassing on her property at 2006 Otter Creek, two of these complaints resulted in
   reports of vandalism conducted by trespassers.

74.The ACC has wrongfully attached the existing tree line with the structure Plaintiff's
   newly constructed home at 2006 Otter Creek, which results in Plaintiff being
   prohibited to take appropriate security and safety measures for the well being
   and/or protection of Plaintiff, Plaintiffs family and visitors, and property located at
   2006 Otter Creek. Therefore, the restriction to on the removal of the tree line affects
   Plaintiffs use and enjoyment of the land.

75.As a result of Defendants' acts, Plaintiff will sustain great and irreparable harm in
   that: (1) Plaintiffs daughter will experience life threatening respiratory episodes
   and allergic reactions and (2) the physical well-being for Plaintiff and other
   members of Plaintiffs household would be placed at high risk.

76.In light of the numerous and substantial grounds for relief stated above, Plaintiff has
   probable cause that she will prevail on a final determination in this matter and that
   she has reasonable apprehension of irreparable harm and loss absent injunctive
   relief.

77.Plaintiff cannot be fully compensated in damages and is without adequate remedy at
   law because the exact amount of damages Plaintiff will sustain will be difficult to
   determine for issues to include, but not limited to, unreasonable interference with
   Plaintiffs use and enjoyment of 2006 Otter Creek; mental anguish regarding
   physical safety; and Plaintiffs dependent's pain and suffering and medical expenses.

                           SECOND CLAIM FOR RELIEF

                           BREACH OF FIDUCIARY DUTY

78.The allegations of paragraph 1 through 77 are referred to and incorporated by
   reference.

Conflict of interest

79.As members of the Waterbury Association, Inc. and Wake Bridge at Waterbury
   Association, Inc., there exists a fiduciary relationship between Plaintiff and the
   elected officials of Waterbury Association, Inc. and Wake Bridge at Waterbury
   Association, Inc. (to include Architectural Control Committee members), pursuant to
   N.C.G.S. §47F-3-103(a).

80.The individual Defendants, as elected officials of Waterbury Association, Inc., Wake
   Bridge Association, Inc., and appointees of the Architectural Control Committee of
   Wake Bridge, owed Plaintiff a duty of good faith and fair dealing in Association
   matters. Therefore, Defendants are required to discharge their duties to Plaintiff in

                                    Page 11 of 20



Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 24 of 41
   good faith, with diligence and care in which ordinarily prudent men exercise under
   similar circumstances in like positions, with respect to Plaintiff and Plaintiff's
   property.

81. Elected officials of Waterbury and Wake Bridge Association, Inc. (to include
    Architectural Control Committee members) violated their fiduciary duty by
    maintaining a conflict of interest across the bodies of the Waterbury Board of
    Directors, Wake Bridge Board of Directors, and ACC for Wake Bridge in the
    following manner:

      A. Defendant Cheryl Conklin was, and is, the President for the Waterbury Board
         of Directors and Treasurer for the Wake Bridge Board of Directors.

         As an individual with voting rights for both Boards, Defendant Cheryl
         Conklin's position of authority as President for the Waterbury Board of
         Directors conflicts with her interest as Treasurer for Wake Bridge Board of
         Directors. The decisions-making process made among the Waterbury and
         Wake Bridge Boards is tainted for Plaintiff were tainted by Cheryl Conklin
         conflict of interest, which resulted in unfair voting processes for Plaintiff.

      B. Defendant Robert Conklin was, and is, appointed by the Wake Bridge Board
         of Directors to regulate the external design, appearance, use and location of
         initial construction, subsequent additions and improvements within the
         Wake Bridge subdivision of the Waterbury community.

         The positions held by Defendants, Cheryl Conklin and Robert Conklin, is a
         conflict of interest because the two have a personal interest to maintain their
         martial relationship, which taints the decision-making process between the
         Wake Bridge Board of Directors and the ACC for Wake Bridge for Plaintiff.
         Defendant's marital relationship with Defendant Cheryl Conklin resulted in
         unfair voting processes for Plaintiff.

      C. Defendant Anthony Williams was, and is, the Vice President for the
         Waterbury Board of Directors, President for the Wake Bridge Board of
         Directors, and appointed by the Wake Bridge Board of Directors to regulate
         the external design, appearance, use and location of initial construction,
         subsequent additions and improvements within the Wake Bridge subdivision
         of the Waterbury community.

         As an individual with voting rights for both Boards and the ACC, Defendant
         Anthony Williams is a person who has a position of authority in one
         organization that conflict with his interest in another. Therefore, the
         decisions made among the Waterbury and Wake Bridge Boards and the ACC
         for Wake Bridge for Plaintiff were, and are, tainted by Anthony Williams
         conflict of interest and resulted in unfair voting processes for Plaintiff.


                                  Page 12 of 20



Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 25 of 41
                                 L00490622019061821




     D. Defendant Gary McFarland was, and is, the Vice President for the Wake
        Bridge Board of Directors and appointed by the Wake Bridge Board of
        Directors to regulate the external design, appearance, use and location of
        initial construction, subsequent additions and improvements within the
        Wake Bridge subdivision of the Waterbury community.

        As an individual with voting rights for both, the Wake Bridge Board of
        Directors and the ACC for Wake Bridge, Defendant Gary McFarland's position
        of authority in both bodies conflicted with his interest as an appointee for
        Wake Bridge ACC. Therefore, the decisions made among the Wake Bridge
        Boards and ACC for Wake Bridge for Plaintiff were tainted by Gary
        McFarland conflict of interest and resulted in unfair voting processes for
        Plaintiff.

     E. Defendant Charlie B. Fields was, and is, the Secretary for the Wake Bridge
        Board of Directors and appointed by the Wake Bridge Board of Directors to
        regulate the external design, appearance, use and location of initial
        construction, subsequent additions and improvements within the Wake
        Bridge subdivision of the Waterbury community.

        As an individual with voting rights for both, the Wake Bridge Board of
        Directors and the ACC for Wake Bridge, Defendant Charlie B. Fields's position
        of authority on the Wake Bridge Board of Director as Secretary conflicted
        with his interest as an appointee for Wake Bridge ACC. Therefore, the
        decisions made among the Wake Bridge Boards and ACC for Wake Bridge for
        Plaintiff were tainted by Charlie B. Fields conflict of interest and resulted in
        unfair voting processes for Plaintiff.

     F. Defendant Vikki G. Reynolds was appointed by the Wake Bridge Board of
        Directors to regulate the external design, appearance, use and location of
        initial construction, subsequent additions and improvements within the
        Wake Bridge subdivision of the Waterbury community.

     G. Defendant Dennis M. Reynolds was appointed by the Wake Bridge Board of
        Directors to regulate the external design, appearance, use and location of
        initial construction, subsequent additions and improvements within the
        Wake Bridge subdivision of the Waterbury community.

        The positions held by Defendants, Vikki G. Reynolds and Dennis M. Reynolds
        were a conflict of interest because the two had, and have, a personal interest
        to maintain their martial relationship, which taints the decision-making
        process within the ACC for Wake Bridge, which resulted in an unfair voting
        process for Plaintiff.




                                 Page 13 of 20



Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 26 of 41
Bad acts and abuse of discretion

82.Defendants, Robert Conklin; Anthony Williams; Dennis Reynolds; Vikki Reynolds;
   and Gary McFarland, while acting in their appointed capacity as a ACC member,
   breached their fiduciary duty during Plaintiffs initial request to start construction at
   2006 Otter Creek in 2016. Defendants clearly abused their discretion, acted in bad
   faith, unfairly, and in a dishonesty manner by requiring Plaintiff to agreed that the
   existing tree line between the street and the front elevation of Plaintiffs home
   remained attached to the structure of the home before agreeing that Plaintiff could
   start construction at 2006 Otter Creek, which ultimately results in the Plaintiffs
   house never being seen by the street.

83.Defendants breached their fiduciary duty of care by making a biased decision to
   permanently attach the tree line to Plaintiffs house and disregarding reasonable
   concerns regarding safety.

84.Although Defendants has a right to approve or disapprove landscaping, Defendants'
   decision to attach the tree line to Plaintiffs home is inconsistent with the normal
   practice their duties, as no other homeowner in the Wake Bridge subdivision or
   Waterbury Community has such condition placed on his or her property.

85.Defendants further acted in bad faith by trying to disguise their malicious intent by
   implying that the tree line acted as a wavier; however, the reasoning provided by
   Defendants for attaching the tree line to Plaintiffs house was inconsistent with
   Plaintiffs actual request and e-mails, thereby showing malice.

86.Defendants know and should have known that the tree line disallows Plaintiffs
   home to be seen from the street and it's mere existence creates potential hazards.
   Therefore, Defendants breached their duty of care by denying Plaintiffs reasonable
   request not to permanently attach the tree line to Plaintiffs home at 2006 Otter
   Creek

Improper citing of violation

87.As set out in Article V, Section 4 of the 2012 Amendment to Declaration of
   Covenants, Conditions, and Restrictions for Wake Bridge at Waterbury, Defendants,
   Robert Conklin; Anthony Williams; Charlie Fields; and Gary McFarland, acting as
   appointees of the ACC for Wake Bridge had, and have, a fiduciary duty to provide a
   written approval, modification, or disapproval of an application (Wake Bridge
   Architectural Request Form) within forty-five (45) days of receiving the
   architectural request or the request is approved.

88. Defendants, Cheryl G. Conklin; Robert Conklin; Anthony Williams; Charlie Fields;
    Jonathan Morgan; and Gary McFarland breached their fiduciary duty by failing to
    not follow procedures as set out in the covenants for Wake Bridge at Waterbury.
    Defendants failed to give proper consideration to whether Plaintiffs May 23, 2018

                                    Page 14 of 20



Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 27 of 41
                                   L00490622020061821




   Wake Bridge Architectural Request Form was properly handled prior to citing the
   alleged violation. As a result; Defendants cited Plaintiff with an alleged violation
   prior to providing Plaintiff with a written denial for her May 23, 2018 Wake Bridge
   Architectural Request; as required by the covenants for Wake Bridge at Waterbury.

89.Defendants wrongfully and maliciously alleged Plaintiff violated Article VI, Section
   15.1 of the 2012 Amendment to Declaration of Covenants, Conditions, and
   Restrictions for Wake Bridge at Waterbury and provided Plaintiff with a notice to
   correct the alleged violation within 30 days or be fined ten dollars ($10.00) per day,
   per window for forty (40) windows without theACC of Wake Bridge providing
   Plaintiff with a written notice of denial or modification of Plaintiffs May 23 2018
   architectural request, as set out in Article V, Section 4.

90.Plaintiff complied with the May 31, 2018 notice as demanded by Defendants to
   avoid hefty fines and incurred damages in the amount of two thousand, sixty-four
   dollars and ninety cents ($2,064.90).

91.Plaintiffs architectural request is approved due the ACC of Wake Bridge failing to
   provide a written denial or modification of Plaintiff's May 23, 2018 architectural
   request within forty-five (45) days of the request being made.

Plaintiffs injuries

92.As a result of the conflict of interest mentioned above, a breach of fiduciary duty was
   created because the duty owed to Plaintiff of good faith and fair dealing in
   Association matters was not provided. The decision-making processes that were,
   and are, being carried out on matters involving Plaintiff are of bad faith and is the
   proximate cause of Plaintiffs injuries.

93.The breach of fiduciary duties was the proximate cause of 1) Plaintiff not being
   afforded a fair and meaningful opportunity to be heard by the Wake Bridge Board of
   Directors; 2) unreasonable interference with Plaintiffs safety, use, and enjoyment of
   and on 2006 Otter Creek; and 3) Plaintiff incurring damages for the placement of the
   muntins to avoid being fined for the alleged violation of Article VI, Section 15.1.

                            THIRD CLAIM FOR RELIEF

                              CONSTRUCTIVE FRAUD

94.The allegations of paragraph 1 through 93 are referred to and incorporated by
   reference.

Malicious and Inappropriate Citing of Violation

95.Upon information and belief, Defendant Cheryl G. Conklin, Anthony Williams,
   Charlie Fields, Jonathan Morgan and Gary McFarland have sought to benefit wrongly

                                    Page 15 of 20



Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 28 of 41
     from their breach of fiduciary duty by attempting to extract monies from Plaintiff by
     imposing hefty unwarranted fines and through indirect discrimination housing
     practices.

  96.The Board and ACC of Wake Bridge at Waterbury falsely misrepresented a material
     fact that Plaintiff was in violation of the Wake Bridge covenants for not having
     muntins in 40 windows at 2006 Otter Creek.

  97.Defendants violated their duty to Plaintiff by making the deceptive material
     misrepresentation to Plaintiff that she would be fined for allegedly being in violation
     of the Wake Bridge at Waterbury covenants.

  98.The Board and ACC of Wake Bridge at Waterbury falsely misrepresented that
     Plaintiff would have to pay ten dollars ($10.00) for each window per day that
     Plaintiff allegedly violated Article VI, Section 15.1. However, N.C.G.S. §47F-3-107.1,
     states that, "if it is decided that a fine should be imposed, a fine not to exceed on
     hundred dollars ($100.00) may be imposed for the violation".

  99.Defendants violated their duty to Plaintiff by making the deceptive material
     misrepresentation to Plaintiff that she would be fined for each window; however,
     Article VI, Section 15.1 covered all windows and no additional violation was cited.
     Thereby, Defendants made a material misrepresentation regarding the amount
     Plaintiff would be fined per day, as there is only one alleged violation.

100. Plaintiff reasonably relied on the Board and ACC's threat to fine Plaintiff for the
     alleged violation and to be fined per window.

101. Defendants' actions were intended to make Plaintiff install the muntins as she did.

102. Plaintiff incurred damages in the estimated amount$2,0 ≥ "l) for having muntins
     installed to avoid being fine.

Violation of Fair Housing Act

103. Title VIII of the Civil Rights Act of 1968 (Fair Housing Act), as amended, prohibits
     discrimination in the sale, rental, and financing of dwellings, and in other housing-
     related transactions, because of race, color, religion, sex, familial status, national
     origin, and disability.

104. Upon information and belief, Wake Bridge at Waterbury covenants requirement of a
    12/12-roof pitch strategically manages to only allow custom built homes to be built
     in the Wake Bridge at Waterbury subdivision to prevent low-income housing units,
     production builders, and semicustom builders from building in the Wake Bridge at
     Waterbury community, which contributes to indirect discrimination in housing.



                                      Page 16 of 20



  Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 29 of 41
                                     L00490622021061821



105. The Board and ACC of Wake Bridge at Waterbury misrepresented a material fact
     that Plaintiff would be in violation of the Wake Bridge covenants for constructing a
     roof with a measurement other than a 12/12-roof pitch, as set out in the covenants
     of Wake Bridge at Waterbury.

106. Plaintiff relied on the Board and ACC's denial of Plaintiffs waiver for a 9/12-roof
     pitch and threat of being in violation of the Wake Bridge covenants. However, the
     requirement of a 12/12-roof pitch is alleged to be void due to such requirement
     resulting in indirect discrimination of housing.

107. Defendants' actions were intended to make Plaintiff construct a 12/12 -roof pitch.

108. Plaintiff incurred damages estimated to be in excess of $3,000 for constructing a
     12/12-roof pitch as Defendants' actions were intended to make Plaintiff do.

109. Defendants knew or should have known of the falsity of the misrepresentation
     regarding the alleged violation and 12/12 -roof pitch.

                              FOURTH CLAIM FOR RELIF

                     UNFAIR AND DECEPTIVE TRADE PRACTICES

110. The allegations of paragraph 1 through 109 are referred to and incorporated by
     reference.

111. Defendant Michael Casey acted as President of the Board of Directors for Waterbury,
     prior to being voted out and replaced by Defendant Cheryl Conklin. Therefore,
     Defendant Michael Casey held a position of authority that required him to know and
     understand the affects of the Declaration of Covenants, Conditions and Restrictions
     for the Wake Bridge at Waterbury on commerce. Defendant Michael Casey's position
     as President also allowed him to be privy to information that would not otherwise
     be available to other members of the Waterbury or Wake Bridge Association.

112. Defendant Michael Casey admitted to Plaintiff that the requirement for a 12/12       -



     roof pitch is oppressive.

113. Upon information and belief, the Board of Directors for Waterbury and Heron
     Pointe, another subdivision within the Waterbury community, tried to prevent the
     construction of affordable homes in the community that were to constructed by
     Keystone Homes.

114. Per N.C.G.S. §75-1.1, unfair methods of competition in or affecting commerce, and
     unfair or deceptive acts or practices in or affecting commerce, are declared unlawful
     and any party claiming to be exempt from the provisions of this section shall have
     the burden of proof with respect to such claim.


                                     Page 17of20



  Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 30 of 41
115. Defendants have violated N.C.G.S. §75-1.1, the North Carolina Unfair and Deceptive
     Trade Practices Act. Defendants' usage of the requirement for a 12/12 roof pitch is
                                                                           -



     immoral, unethical, oppressive, and unscrupulous.

116. The requirement of a 12/12 roof pitch manages to only allow custom built homes
                                   -



     to be built in the Wake Bridge at Waterbury subdivision to prevent low-income
     housing units, production builders, and semicustom builders from building in the
     Wake Bridge at Waterbury community, which contributes to indirect discrimination
     in housing.

117. Defendants', Cheryl G. Conklin, Robert J. Conklin, Anthony Williams, Dennis M.
     Reynolds, Vikki G. Reynolds and Gary S. McFarland, decision to uphold the
     requirement of a 12/12 roof pitch as set out in the 2012 Declaration of Covenants,
                            -



     Conditions and Restrictions for the Wake Bridge at Waterbury brings about unfair
     and deceptive practice and such actions were in or affecting commerce relating to
     the unsold lots in the Waterbury subdivision.

118. As a proximate cause of Defendants' unfair and deceptive trade practices, Plaintiffs
     was injured and is entitled to damages estimated to be in excess of $3,000 for being
     required to construct a 12/12 roof pitch, although Plaintiff requested a waiver for
                                       -



     a 9/12 roof pitch.
            -




                                FIFTH CLAIM FOR RELIEF

                                 BREACH OF CONTRACT

119. The allegations of paragraph 1 through 118 are referred to and incorporated by
     reference.

120. A Wake Bridge Architectural Request Form was a legally enforceable written
     agreement that existed between the ACC and Plaintiff with the intent to contract on
     definite enforceable terms. Plaintiff offered to allow the ACC onto her property at
     2006 Otter Creek at certain times in exchange for consideration of Plaintiff's
     request.

121. The terms set out in paragraph 43 were mutually agreed upon and provided as
    consideration in order to allow Plaintiff to build her home at 2006 Otter Creek and
    to allow the appointees of the Wake Bridge ACC to conduct external inspections on
    Plaintiffs property without conversation to contractors.

122. The agreement between the ACC and Plaintiff was breached by Defendants' actions
    set out in paragraph 46, 53, 58, and 60.




                                           Page 18 of 20



  Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 31 of 41
                                      L00490622022061821




  123. Plaintiff incurred nominal damage to land due to trespassing completed by and/or
       under the instruction of the elected officials of Waterbury and Wake Bridge
       Association, Inc. (to include Architectural Control Committee members).

                               SIXTH CLAIM FOR RELIEF

                                        TRESPASS

   124. The allegations of paragraph 1 through 123 are referred to and incorporated by
        reference.

   125. Defendants, Anthony Williams and Gary McFarland entered Plaintiffs property, at
        2006 Otter Creek, without permission to do so.

   126. Upon information and belief, Defendants, Robert Conklin, entered Plaintiffs
        property, at 2006 Otter Creek, without permission to do so.

   127. Cardinal Corporation entered Plaintiffs property, at 2006 Otter Creek, without
        permission to do so by Plaintiff. Defendant, Michael Casey provided permission for
        Cardinal Corporation to enter Plaintiffs property at 2006 Otter Creek in May 2016
        without the authority to do so.

   128. Plaintiff incurred nominal damage to land due to trespassing completed by and/or
        under the instruction of the elected officials of Waterbury and Wake Bridge
        Association, Inc. (to include Architectural Control Committee members).


WHEREFORE, having complained of Defendants, Plaintiff asks the Court for the following
relief:

   1. A permanent injunction enjoining Defendants from engaging in or performing any of
      the following acts:

        i.   Requiring Plaintiff to seek approval for the following items:

                  a) Removal of trees from the front and left elevation of the home and
                     maintain two shade trees as set out in the 2012 covenants for Wake
                     Bridge at Waterbury;

                  b) Removal of trees on the left hand side of the driveway.

                  c) Allow placement of artificial plants; and

                  d) Placement of an estate gate in the front elevation of the property to
                     assist with trespassers, to include material such as bricks, open style


                                      Page 19 of 20



   Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 32 of 41
                      metal fence, with a hidden mailbox and lights once professional
                      drawings are provided to the ACC.

        ii.   Operating under the conflicts of interest described in paragraphs 79    -   81
              above.

   2. Order any and all prior violations null and void.

   3. Find that Defendants waived their right to enforce Article VI, Section 15.1 of the
      2012 Declaration of Covenants, Conditions and Restrictions of the Wake Bridge at
      Waterbury based on the ACC failing to provide a written decision of denial or
      modification within forty-five (45) days of receiving Plaintiffs May23, 2018 Wake
      Bridge Architectural Request Form.

   4. Order denials of Plaintiffs Architectural Request void.

   S. Order that Defendants shall be independently as well as jointly and severally liable
      for attorney fees and court cost.

   6. Plaintiff has and recovers compensatory damages in excess of $3,000.00 from
      Defendants.

   7. Award punitive damages by finding that Defendants acted in bad faith and unfair
      dealings.

   8. Award Plaintiff treble damages pursuant to the Unfair and Deceptive Trade
      Practices Act.

   9. That cost of this action be taxed to Defendants.

   10.That the Plaintiff have and recover all such other relief as the Court may deem just,
      fair, and proper.


This 16th day of August, 2018.



                                                 Respectfully submitted,



                                                 Shasta D. Staley, prose
                                                 1319 Brookview Drive
                                                 Gibsonville, NC 27249
                                                                              7
                                                 336-681-0257

                                       Page 20 of 20



   Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 33 of 41
                                                 L00490622023061821


                                                                    Page 1 of 8
             Nationwide'
      t)                                                            Date prepared         February 12, 2019
                                                                    Notice of lOSS date   August 28, 2018
                                                                    Claim number          782122-GH
                                                                    Policy number         ACP BPI-1F2284424350
                                                                    Questions?            Contact Claims Associate
                                                                                          Cheryl Bateman
                                                                                          BATEMAC@riatlonwide.com
                                                                                          Phone 407-312-8994
                                                                                          Fax 866-767-2079
      WAKE BRIDGE AT WATERBURY ASSOCIATION, INC
      P0 BOX 18186
      GREENSBORO, NC 27419-8186




N-    Claim details
C)    Insurer:           Nationwide Mutual Fire Insurance Company
C')
      Policyholder:      WAKE BRIDGE AT WATERBURY ASSOCIATION, INC
ci    Claimant:          Shasta Staley
C)
0     Claim number:      782122-GH
In    Loss date:         May 31, 2018
C)
ci
ci
      Dear Policyholder,

      Nat1onide Mt.itUal .Fi1nuj.ance.Cornpany. (hereinafter referred to as "Nat]onwlc4)..ackoowledges.
      receipt on August 28, 2018 of the above-referenced claim, After receiving the claim, we were
      provided with a lawsuit styled:

      SHASTA D. STALEY v. WATERBURY ASSOCIATION, INC.; WAKE BRIDGE AT WATERBURY
      ASSOCIATION, INC.; WATERBURY MASTER BOARD OF DIRECTORS: WAKE BRIDGE AT
      WATERBURY BOARD OF DIRECTORS; CHERYL G. CONLKIN, individually and as a member of the
      Waterbury Association, Inc and Wake Bridge at Waterbury Association, Inc.; ROBERT J. CONKLIN,
      individually and as a member of the Wake Bridge at Waterbury Association, Inc.; JERALD F.
      KRAUSHAAR individually and as a member of the Waterbury Association Inc.; ANTHONY WILLIAMS,
      individually and as a member of the Waterbury Association, Inc and Wake Bridge at Waterbury
      Association, I n c; NATALIE MITCHELL, individually and as a member of Waterbury association Inc;
      ANN L CARY-WHITAKER, individually and as a member of Waterbury Association I n c; GARY S
      MCFARLAND, individually and as a member of Wake Bridge at Waterbury Association, Inc.; CHARLIE
      B FIELDS, individually and as a member of Wake Bridge at Waterbury Association, Inc; JONATHAN Q
      MORGAN, individually and as a member of Wake Bridge at Waterbury Association Inc; DENNIS M
      REYNOLDS, Individually and as a member of Wake Bridge at Waterbury Association, I n c; VlKKl
      REYNOLDS, individually and as a member of Wake Bridge at Waterbury Association, I n c; MICHAEL E
      CASEY, individually and as a member of Waterbury Association, Inc

      Our review of the complaint styled above reflects that the plaintiff is alleging that the defendants have
      committed trespass, breach of contract, harassment, application of fines and/or penalties against
      plaintiff. It is our understanding that the plaintiff purchased a parcel of land within the Wake Bridge at
      Waterbury Association, Inc. (Hereinafter referred to as "Wake") intending to build a residence.
      Throughout the construction of the home, the ARC and its members have allegedly directed plaintiff
      to make modifications to her original plans to accommodate ARC requirements. The plaintiff alleges,
      within the complaint, that the accommodations that she was directed to make have affected her
      ability to complete the construction of the home and obtain a Certificate of Occupancy. As of the
      date of this letter, the remaining counts against Wake are for breach of contract and injunctive relief.

                                                                                               EXHIBIT



            Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 34 of 41
                                                               Claim # 782122Gl-i
                                                               Page 2 of 8




Individual board members Anthony Williams, Bob Cooklin and Gary McFarland have a trespass
                             -                                                      -


count remaining against them. With respect to the trespass allegation, plaintiff alleges that these
board members entered the property without permission and spoke with contractors/workers which
breached their agreement with plaintiff.

Nationwide issued a Premier Businessowner's Policy to Wake under policy ACP BPHF2284424360
with effective dates from March 19, 2018 through March 19, 2019, The policy carries liability limits of
$1,000,000 per occurrence and carries Directors and Officers Liability Coverage with a $1,000,000
per occurrence and $1,000,000 aggregate limit.

We have reviewed the applicable policy and coverage forms available to Wake under the Premier
Businessowner's Liability Coverage and the Directors and Officers endorsement. To specifically
analyze the coverage in this policy as related to the claim, we refer you to the Premier
Businessowner's Liability Coverage Form PB 00061114,

This coverage form reads, In part:

SECTION 1   -   COVERAGES

COVERAGE A       -   BODILY INJURY AND PROPERTY DAMAGE LIABILITY

1. Insuring Agreement

a, We will pay those sums up to the applicabie.Llrni.t of Insurance that the insyr.ed becomes legally
obligated to pay as damages because of "bodily injury" or "property damage" to which this insurance
applies. We will have the right and duty to defend the insured against any "suit" seeking those
damages for which there is coverage under this policy.

HOWEVER, we will have no duty to defend the Insured against any "suit" seeking damages for "bodily
injury" or "property damage" to which this insurance does not apply.

We may, at our sole discretion, investigate any "occurrence" and settle any claim or "suit" that may
result,

But:
(1)The amount we will pay for damages Is limited as described in Section III. LIMITS OF INSURANCE;
and
(2) Our right and duty to defend end when we have used up the applicable limit of insurance in the
payment of judgments or settlements under COVERAGES A or B or medical expenses under
COVERAGE C.

No other obligation or liability to pay sums or perform acts or services is covered unless explicitly
provided for under SUPPLEMENTARY PAYMENTS COVERAGES A AND B.
                                                     -




b. This insurance applies to "bodily injury" and "property damage" only if:
(1) The "bodily injury" or "property damage" is caused by an "occurrence" that takes place In the
"coverage territory"; and
(2) The "bodily injury" or "property damage" occurs during the policy period; and
(3) Prior to the policy period, no insured listed under Paragraph 1. of Section ii. WHO IS AN INSURED
and no "employee" authorized by you to give or receive notice of an "occurrence" or claim, knew that
the "bodily injury" or "property damage" had occurred, in whole or in part. If such a listed insured or
authorized "employee" knew, prior to the policy period, that the "bodily Injury" or "property damage"
occurred, then any continuation, change or resumption of such "bodily injury" or "property damage"




         Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 35 of 41
                                                LO.0490622024061821


                                                                   Claim # 782122-GH
                                                                   Page 3 of 8




     during or after the policy period will be deemed to have been known prior to the policy period.

     c. "Bodily injury" or "property damage" which occurs during the policy period and was not, prior to
     the policy period, known to have occurred by any insured listed under Paragraph 1. of Section H. WHO
     IS AN INSURED or any "employee" authorized by you to give or receive notice of an "occurrence" or
     claim, includes any continuation, change or resumption of that "bodily injury" or "property damage"
     after the end of the policy period.

     d. "Bodily injury" or "property damage" will be deemed to have been known to have occurred at the
     earliest time when any insured listed under Paragraph 1, of Section II. WHO IS AN INSURED or any
     "employee" authorized by you to give or receive notice of an "occurrence" or claim;
     (1)Reports all, o•r any part, of the "bodily injury" or "property damage' to Cis or any other insurer;
     (2) Receives a written or verbal demand or claim for damages because of the "bodily injury" or
     "property damage"; or
     (3) Becomes aware by any other means that "bodily injury" or "property damage" has occurred or has
     begun to occur.

     e. Damages because of "bodily Injury" include damages claimed by any person or organization for
Ln   care, loss of services or death resulting at any time from the "bodily injury".



     COVERAGE B     -   PERSONAL AND ADVERTISING INJURY LIABILITY

     1. Inuring Agreement
     a. We will pay those sums up to the applicable Limit of Insurance that the insured becomes legally
     obligated to pay as damages because of "personal and advertising injury" to which this insurance
     applies. We will have the right and duty to defend the insured against any "suit" seeking those
     damages for which there is coverage under this policy.

      However, we will have no duty to defend the insured against. any "suit" seeking damages for
     "personal and advertising injury" to which this insurance does not apply.

     We may, at otir sole discretion, Investigate any offense and settle any claim or "suit" that may result.
     But:
     (1)The amount we will pay for damages is limited as described in Section III Limits Of Insurance and
                                                                                   -


     (2) Our right and duty to defend end when we have used up the applicable limit of insurance in the
     payment of judgments or settlements under Coverages A or B or medical expenses under Coverage C.
     No other obligation or liability to pay sums or perform acts or services is covered unless explicitly
     provided for under Su3piementary Payments Coverages A and B.
                                                   -




     b, This insurance applies to "personal and advertising injury" caused by an offense arising out of your
     business but only If the offense was committed in the "coverage territory" during the policy period.



     While the Insuring Agreement explains when coverage may be applicable, an Endorsement is an
     amendment or addition to an existing insurance contract which changes the terms or scope of the
     original policy. An endorsement may be used to add, delete, exclude or otherwise alter coverage.
     Under the Businessowner's Liability Coverage Form PB 0006 1114 captioned above, the incident
     described fails to met the definition of an "occurrence" and the damages sought fail to meet the
     definition of "bodily injury", "property damage" and "personal and advertising injury" for which this
     coverage form provides. Therefore, no coverage exists under the Premier Businessowner's coverage




          Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 36 of 41
                                                               Claim # 782122-GH
                                                               Page 4 of 8




form for-this claim.

We now refer you to Endorsement PB4100 0515 on your policy entitled "DIRECTORS AND OFFICERS
LIABILITY (COOPERATIVES OR CONDOMINIUMS)." This endorsement provides claims-made
coverage. The Directors and Officers Liability coverage carries liability limits of $1,000,000 per
occurrence with a $1,000,000 aggregate limit per policy term.

This endorsement modifies insurance provided under the Premier Businessowner Liability Form.

The following is added to Section L COVERAGES:
DIRECTORS AND OFFICERS LIABILITY
(COOPERATIVES OR CONDOMINIUMS)

1. INSURING AGREEMENT
We will pay thdse sums up to the applicable Limit of Insurance that the "Insured", as defined in this
endorsement, becomes legally obligated to pay as damages for any "claims" made arising out of a
"wrongful act" committed during the Coverage Period shown in the Schedule of this endorsement and
to which this insurance applies. A "claim" seeking damages will be deemed to have been made when
notice of such "claim" is received and recorded by an "insured" or by us, whichever comes first during
the Coverage Period shown in the Schedule of this endorsement. Any "claims" received and recorded
by the :insured" within sixty (60) days after the end of the policy period will be considered to have
been received within the policy period. We will have the right and duty to defend any "insured"
against a "suit" seeking those damages for a "claim" for which there is coverage under DIRECTORS
AND OFFICERS LIABILITY.


HOWEVER,
a. No coverage applies for any "wrongful acts" which occur prior to the Retroactive Date shown in the
Declarations, and

b. We will have no duty to defend the "insured" against any "suit" seeking damages for "wrongful
acts" to which this insurance does not apply.


c. We may, at our*sole discretion, investigate any "wrongful acts" and settle any "claim" or "suit" that
may result. But:

(1)The amount we will pay for damages is limited as described in B. LIMITS OF INSURANCE that
follows; and
(2) Our right and duty to defend will end when we have used up the applicable limit of insurance In
the payment of judgments or settlements under this coverage.

No other obligation or liability to pay sums or perform acts or services Is covered unless explicitly
provided for under SUPPLEMENTARY PAYMENTS Coverages A and B.
                                                    -




Again, as with the underlying coverage form this endorsement has exclusions that can alter coverage.
Please turn your attention to the exclusions section of the endorsement that reads, in part,

4. EXCLUSIONS

The following exclusions apply to DIRECTORS AND OFFICERS LIABILITY. This Insurance, including




       Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 37 of 41
                                                   L00490622025061821


                                                                      Claim # 782122GH
                                                                      Page 5 of 8




     any duty we have to defend "suits", does not apply to "claims":

     o. For anything other than money damages.

     n. Based in equity, including but not limited to injunctive relief.



     The allegations being presented against Wake include claims for Injunctive relief and breach of
     contract. As the claim for injunctive relief is a request for action instead of monetary relief, this count
     is specifically excluded under this coverage form. The breach of contract allegation against Wake and
     trespass allegations against individual board members are also excluded from coverage as these
     allegations do not meet the definition of a "wrongful act" which Is an actual or alleged negligent act.

     Lastly,. we refer you to he perlrient ternis contained within the pqlicy and endorsements quoted
     above are defined as follows:

     SECTION V    -   DEFINITIONS

     The terms "you", "your", "we", "us", "our" pnd "Insured" are defined in the Preamble of this Coverage
CD
     Form. The following words or phrases, which appear in quotation marks throughout this Coverage
     Form and any of its endorsements, are defined as follows:

     3. "Bodily injury" means bodily injury, sickness or disease sustained by a person, including death
     rsuThngfrothny of these MihTtimè.'                                                               -




     13."Occurrence" means an accident, including continuous or repeated exposure to substantially the
     same general harmful conditions.

     14."Personal and advertising injury" means injury, including consequential "bodily injury", arising out
     of one or more of the following offenses:
     a. False arrest, detention or imprisonment;
     b. Malicious prosecution;
     c. The wrongful eviction, from, wrongful entry into, or invasion of the right of private occupancy of a
     room, dwelling or premises that a person occupies, committed by or on behalf of its owner, landlord
     or lesor;
     d. Oral or written publication, In any manner, of material that slanders or libels a person or
     organization or dIsparags a person's or organization's goods, products or services;
     e. Oral or written publication, In any manner, of material that violates a person's right of privacy;
     f. The' use of another's advertising idea in your "advertisement"; or
     g. Infringing upon another's copyright, trade dress or slogan in your "advertisement".

     17. "Property damage" means:
     a.Physical injury to tangible property, including all resulting loss of use of that property. All such loss
     of use shall be deemed to occur at the time of the physical injury that caused it; or
     b. Loss of use of tangible property that is not physically injured. All such loss of use shall be deemed
     to
     occur at the time of the "occurrence" that caused it.
     For the purposes of this Insurance, electronic data is not tangible property,
     As used in this definition, electronic data means information, facts or programs stored as or on,
     created or used on, .or transmitted to or from computer software, incldding systems and applications
      oftware, hard or floppy disks, CD ROMs, tapes, drives, cells, data processing devices or any other
     media which are used with electronically controlled equipment.




           Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 38 of 41
                                                                Claim # 782122-GH
                                                                Page 8 of 8




18. "Suit" means a civil proceeding in which damages because of "bodily injury", "property damage" or
"personal and advertising Injury" to which this insurance applies are alleged. "Suit" Includes:
a. An arbitration proceeding in which such damages are claimed and to which the insured must submit
or does submit with our consent; or
b. Any other alternative dispute resolution proceeding in which such damages are claimed and to
which the Insured submits with our consent.

Additional Relevant Definitions from Endorsement PB 4100 Directors And Officers Liability

Section V. Definitions

1. "Claim" means a demand for damages. However, claim shall not include court cost or attorney fees
when other than monetary damages are sought.
2, "Director" means a director of the Named Insureds shown on the Declarations.
3. With respect only to the coverage provided by this endorsement and supereding any other
meaning:

"Insured" means:

a. You;
b, Your "directors" or "officers", but only with respect to their duties for you;
C. Your current or former;
(1) Employees;
(2) Committee members;
(3) Boardrrerñbers;
(4) Volunteers;
But only while acting at your direction, or the direction of you "directors" or "officers", and within the
scope of their duties for you,
d. Your property or real estate manager; but only while acting at your direction, or the direction of
your "directors" or "officers", and within the scope of their duties for you.
HOWEVER, S/our property or real estate manager is not an "insured" for "claims" or "suits" brought
against them by you.

e. Spouses of current or former "directors" or "officers" and legally recognized domestic partners of
current or former "directors" or "officers", but only for "claims" arising out of "claims" against those
"directors" or "officers" and only while acting at your direction, or the direction of your "directors" or
"officers", and within the-scope of their duties for you.
f. Any other natural person, and their estate, guardian or legal representative who is no longer your
"director" or "officer" at the time of discovery of a "wrongful act", but who was a "director".or "officer"
at the time the "wrongful act" was committed.

4, "Officer" means a person holding any of the officer positions created by your charter, constitution,
by-laws or any other similar governing document.

S. With respect only to the coverage provided by this endorsement, the definition of "suit" Is replaced
by:
"Suit" means a civil proceeding in which damages because of any "wrongful act" to which this
insurance applies are alleged. "Suit" includes:
a. An arbitration proceeding In which such damages are claimed and to which the "insured" must
submit or does submit with our consent; or
b, Any other alternative dispute resolution proceeding In which such damages are claimed and to
which the "insured" submits with our consent,




       Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 39 of 41
                                                 L00490622026061821 -


                                                                    Claim # 782122-GH
                                                                    Pag e 7of8




     6. "Wrongful act" means any actual or alleged negligent
     a. Act;
     b. Error;
     c. Omission;
     ci. Mistake;
     e. Misstatement;
     f. Misleading statement or;
     g, Breach of: duty;
      committed by or at the direction of a "director" or "officer" while acting within the scope or their
     duties Individually or collectively



     CONCLUSION

     Pursuant to the "insuring Agreement" sections of Coverage A and Coverage B of your Premier,
     Businessowner's Liability Policy, we will pay damages resulting in "bodily injury", "property damage",
CD   and "personal and advertising injury" to which this insurance applies, resulting from an "occurrence"
Lr   or offense. And, we have no duty to defend a claim or suit to which this insurance does not apply.

     The Plaintiff fails to allege and "occurrence" for which this insurance will apply and the damages
     sought fail to meet the definition of a "bádily Injury", "property damage" and "personal and
     adverstising injury" and therefore no coverage will be afforded under the Premier Businessowner's
     coverage form

     Now, turning to the Directors and Officers Liability (Cooperatives or Condominiums) Endorsement,
     coverage is providedfor sums an insured becomes legally obligated to pay as damages for any claims
     made arising out of a "wrongful act" committed during the coverage period to which this Insurance
     applies. The Endorsement defines a "claim" as a demand for damages. However, claim does not
i"   include court costs or attorney fees when other than monetary damages are sought, "Wrongful acts"
     are defined in the endorsement as actual or alleged "negligent" acts. The alleged actions of Wake
     and/or the individuals board members described within the complaint are not negligent in nature.
     Therefore, we find that these do not constitute "wrongful acts" under the Directors and Officers
     Liability Coverage. Additionally, the individual board members may notconstitute "Insureds" under
     the Directors and. officers coverage to the extent their alleged trespass occurred outside the scope of
     their duties for Wake. For these reasons, we find that the Directors and Officers Liability form cities
     not provide coverage for this claim.

     In conclusion, Nationwide has reviewed the suit papers provided to us in conjunction with the
     insurance coverage Issued to Wake and declines to provide a defense or indemnity for this matter for
     both Wake and the Individuals named in the suit.

     We reserve the right to review any additional Information or amendments to this claim to make a
     separate determination as to coverage. Our decision regarding coverage presented in this letter is
     based as presented to us to date and should not be construed as a waiver of any future coverage
     position.

     If: you are served with an amended lawsuit, please notify us immediately so we may review same for
     covera ge. Should you have any questions or wish to .bring to our attention additional facts that might
     alter this Investigation, please do not hesitate to contact us.

     Should you have questions concerning the foregoing, please do not hesitate to contact me at the
     number below.




          Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 40 of 41
                             •   •       •       •
                                                     •                 Clajm # 782122-GH                        •            .           .   •.


                                                                       Page 8of8    •



            For more information
•           If you have any cUestions or concerns, please contact me at 407-312-8994 or
•       .
            SAT EMAC@nationwide.com,
            Sincerely,   •                   :   .                                         •   ..
                                                                                                    .
                                                                                                            .




            Cheryl Bateman, ..           •               •                  •                           •
    •       NationvdeMOlire.!n4rance Company                            •   .   •   ••     .                            •.   •   •
            P.O. Box-182668     .    ••  •                     -                               .•                   •
            Columbus, 0 :.432182068 •




                                                                                                                                     -




                   Case 1:21-cv-00530-WO-JEP Document 4 Filed 06/29/21 Page 41 of 41
